DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 13, 42 and 54-71 are pending.


Election/Restrictions
Applicant’s election of Group III without traverse in the reply filed on 29 March 2022 is acknowledged. Applicant’s election of the species, patritumab and HER inhibitor in the reply filed on 29 March 2022 is acknowledged. Claims 1, 13 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 66-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 54-65 and 69-71 are under examination are under examination.

Claim Objections
Claims 64 and 65 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 64, as written, is broader than claim 54 because claim 6 recites the method of claim 54 in which the treatment comprises administering an anti-HER3 antibody in combination with a HER inhibitor. Amending the claim to recite “the method of claim 54 in which the treatment further comprises administering an anti-HER3 antibody in combination with a HER inhibitor” would obviate this objection.



	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 63 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 63 is drawn to method of claim 54 in which the anti-HER3 antibody is selected from the group consisting of patritumab, duligotumab (MEHD-7945A), seribantumab (MM-121), MM-111, LJM716, RG-7116, tri-specific anti-EGFR/ERBB3 zybody, huHER3-8, and a derivative or fragment of any of these. 
The specification does not disclose any derivatives of the anti-HER3 antibodies seribantumab, MM-111, LJM716, RG-7116, tri-specific anti-EGFR/ERBB3 zybody, huHER3-8 or antibody fragments other than the antigen-binding antibody fragment of an anti-HER3 antibody that would function as claimed. 
The term “derivative” is not one, which has a universally accepted meaning in the art nor is it one which has been adequately defined in the specification.  Since it is unclear how the anti-HER3 antibodies are to be derivatized, there is no way for a person of skill in the art to ascribe a discrete and identifiable class of anti-HER3 antibodies to said phrase.  In addition, since the term “derivative” does not appear to be clearly defined in the specification, and the term can encompass anti-HER3 antibodies with amino acid substitutions, insertions, or deletions, chemically derivatized molecules, or even mimetics. In addition, the term “antibody fragment” is not explicitly defined in the specification and is interpreted to encompass fragments of the antibody that do not contain all 6 CDRs of the antibody.
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613.
Thus, the instant specification may provide an adequate written description of the genus of anti-HER3 antibodies, per Lilly by structurally describing a representative number of antibodies that function as claimed or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of anti-HER3 antibodies in a manner that satisfies either the Lilly or Enzo standards.  There are insufficient structural features common to all members of the genus of antibodies.  The genus of antibodies encompasses undefined fragments of antibodies   
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as framework residues influence binding.  MacCallum et al (J. Mol. Biol., 262, 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  
The specification does not disclose any derivatives of the anti-HER3 antibodies seribantumab, MM-111, LJM716, RG-7116, tri-specific anti-EGFR/ERBB3 zybody, huHER3-8 or antibody fragments other than the antigen-binding antibody fragment of an anti-HER3 antibody that would function as claimed. 
.  
Thus, the specification does not provide an adequate written description of the genus of antibodies of claims 6-8 and 15 that is required to practice the claimed invention.  Applicants have not described the genus of antibodies sufficiently to show they had possession of the claimed genus of antibodies.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 54, 59, 61, 62 and 69 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vincent et al (WO2013/052745, published 11 April 2013, IDS).
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.
Vincent disclose measuring expression levels of neuregulin-1 (HRG) and determine the sensitivity of tumor cells to treatment with anti-ErbB3 antibodies. (paragraphs 8, 9, 37 57-63, Examples 2, 6). Vincent discloses measuring HRG using RT-PCR (paragraph 21, 22 42, 67-70).  Vincent disclose that NRG1 score could be expressed at a Ct value from qRT-PCR assay (paragraph 42, 91; Examples 4, 6). Vincent disclose treating head and neck cancer with AV-203 (an anti-ErbB3 antibody) (Example 6; Fig. 20). 


Claims 54, 59, 61, 62, 64, 65 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011).
Schoeberl teaches the administration of an anti-ErbB3 (HER3) antibody to a patient with head and neck cancer (paragraphs 35, 36 190).  Schoeberl teach predicting the response of cells with the anti-ErbB3 antibody by measuring levels of heregulin with RT-PCR. (paragraphs 15, 20, 95, 111, 140, 164, 165, 192, 197, 254, 290).  Schoeberl disclose that the anti-ErbB3 antibody may be antibody MM-121. (paragraphs 20, 27, 36, 143).  Schoeberl further disclose the administration of the anti-ErbB2 antibody trastuzumab (paragraph 142).  Schoeberl also disclose measuring levels of ErbB1 (EGFR) (paragraphs 15, 16, 95, 140). Schoeberl further disclose in which the HRG gene expression at an mRNA level is assessed as high if a mRNA concentration value is observed, which is above a predetermined threshold, from a biological sample taken from the subject diagnosed with a locally advanced or metastatic tumor (wherein elevated levels of HRG and the at least one receptor, relative to a control, predict responsiveness to treatment with the therapeutic agent; having a disorder including cancer or a tumor, including a head and neck tumor. (paragraphs 15, 75-77, 95, 111-114, 140, 156, 164, 165, 181, 190, 192, 196-198).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 54-59, 61, 62, 64, 65, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, if a delta Ct (dCt) value is observed, which is below a predetermined threshold, from a biological sample taken from the subject diagnosed with head and neck cancer.
Schoeberl has been disclosed supra.
	Schoeberl does not specifically disclose that HRG gene expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Wirtz disclose that RNA results were reported as delta CT scores which correlate proportionally to the mRNA expression level of the target gene.  (paragraph 243). Wirtz disclose that CT scores were normalized by subtracting the CT score of the housekeeping gene from the CT score of the target gene (Delta CT) (Id). Wirtz disclose modulation of target genes in head and neck cancers (paragraph 67). Wirtz disclose agents for treatment of cancers (paragraph 161).  
One of ordinary skill in the art would have been motivated to apply Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Wirtz and Schoeberl concern measuring levels of biomarker mRNA levels` to predict responsiveness to anti-HER antibodies.  It would have been prima facie obvious to combine Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to have a method of treating a human subject harboring a head and neck tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer whose HRG expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Furthermore, it would have been obvious to one of ordinary skill in this art to optimize the predetermined threshold values for HRG to a value less than 3.9.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.

Claims 54, 59-62 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Moyo (WO 2013/023043, published 14 February 2013, IDS). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the head and neck cancer has progressed on at least one prior systemic therapy.
Schoeberl has been disclosed supra.
	Schoeberl does not specifically disclose that the head and neck cancer has progressed on at least one prior systemic therapy.
Moyo teaches treatment of patient with head and neck cancer with anti-ErBB3 antibodies and cetuximab or carboplatin.   (pages 2 through 7).    Moyo also disclose measuring HRG protein and mRNA levels in plasma using RT-PCR to investigate the relationship between HRG levels and anti-tumor activity of anti-ErB antibodies.  (pages 36, 52, 53, 64, 71, 91). Mayo disclose prior treatment with a platinum-based therapy (page 19).
	One of ordinary skill in the art would have been motivated to apply Moyo’s method of prior treatment of head and neck cancer patients with platinum-based therapy to Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Moyo and Schoeberl concern measuring levels of biomarker mRNA levels` to predict responsiveness to anti-ErbB3 antibodies.  Furthermore, both Moyo and Schoeberl disclose using HRG levels to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Moyo’s method of treatment head and neck cancer patients with anti-ErbB3 antibodies to have a method of treating a human subject harboring a head and neck  tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer, wherein the head and neck cancer has progressed on at least one prior systemic therapy.
Claims 54, 59, 61-65 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of Li et al (Discov Med, 16:79-92, Sept 2013). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising patritumab to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.
Schoeberl has been disclosed supra.
	Schoeberl does not specifically disclose that the anti-HER3 antibody is patritumab.
Li disclose the treatment of head and neck carcinoma with U3-1287 (patritumab) (page 3, 4th paragraph to page 5, 3rd paragraph).
One of ordinary skill in the art would have been motivated to apply Li’s method of treatment of head and neck cancer patients with patritumab to Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Li and Schoeberl concern treating head and neck cancer with anti-ErbB3 antibodies.  It would have been prima facie obvious to substitute Li’s anti-ErbB3 antibody, patritumab for Schoeberl’s anti-ErbB3 antibody to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising patritumab to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.


Claims 54, 59, 61, 62, 64, 65, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeberl et al (US Patent Application Publication No. 2011/0027291, published 3 February 2011, cited previously) in view of McClelland et al (US 2011/0236903, published 29 September 2011). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.
Schoeberl has been disclosed supra.
	Schoeberl does not specifically disclose that the HRG gene expression is assessed using an FDA-approved test.
McClelland disclose an RNA detection system using the FDA approved Luminex platform (paragraph 569). McClelland disclose that neuregulin was one of the listed cancer biomarkers (Table 36).
One of ordinary skill in the art would have been motivated to apply McClelland’s  FDA approved Luminex platform to Schoeberl’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both McClelland and Schoeberl disclose measuring HRG gene expression in a cancer patient.   treating head and neck cancer with anti-ErbB3 antibodies.  It would have been prima facie obvious to substitute McClelland’s FDA approved Luminex platform for Schoeberl’s gene expression assay to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising anti-ErbB3 antibodies to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.


Claims 54-59, 61, 62, 64, 65, 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Wirtz (US Patent Application Publication 2012/0015827, published 19 January 2012, IDS, cited previously). 
Vincent has been disclosed supra.
	Vincent does not specifically disclose that HRG gene expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Wirtz disclose that RNA results were reported as delta CT scores which correlate proportionally to the mRNA expression level of the target gene.  (paragraph 243). Wirtz disclose that CT scores were normalized by subtracting the CT score of the housekeeping gene from the CT score of the target gene (Delta CT) (Id). Wirtz disclose that target genes refer to differentially expressed genes in head and neck cancer (paragraph 67). Wirtz disclose agents for treatment of cancers (paragraph 161).
	One of ordinary skill in the art would have been motivated to apply Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Wirtz and Vincent concern measuring levels of biomarker mRNA levels in head and neck cancers to predict responsiveness to anti-HER antibodies.  Furthermore, Vincent disclose using Ct values for NRG1 (HRG) from anti-ErbB3 antibody responding cells and anti-ErbB3 antibody non-responding cells to determine an NRG1 expression threshold to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Wirtz's use of a delta CT scores which correlate proportionally to the mRNA expression level of the target gene to have a method of treating a human subject harboring a head and neck tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer whose HRG expression at an mRNA level is assessed as high if the predetermined threshold dCt value is in a range of from about 2. 7 to about 4.1.
	Furthermore, it would have been obvious to one of ordinary skill in this art to optimize predetermined threshold values for HRG.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Vincent disclose a specific value for Ct separated responders from non-responders.  Wirtz's use of a delta CT scores correlates proportionally to the mRNA expression level of the target gene.  The delta CT score would be a more accurate measure of the RNA levels to correlate mRNA levels of HRG to responsiveness to anti-ErbB3 antibodies. Hence the claimed invention as a whole is prima facie obvious absence unexpected results.


Claims 54, 59-62 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Moyo (WO 2013/023043, published 14 February 2013, IDS, cited previously). 
Vincent has been disclosed supra.
	Vincent does not specifically disclose that the head and neck cancer has progressed on at least one prior systemic therapy.
Moyo teaches treatment of patient with head and neck cancer with anti-ErBB3 antibodies and cetuximab or carboplatin.   (pages 2 through 7).    Moyo also disclose measuring HRG protein and mRNA levels in plasma using RT-PCR to investigate the relationship between HRG levels and anti-tumor activity of anti-ErB antibodies.  (pages 36, 52, 53, 64, 71, 91). Mayo disclose prior treatment with a platinum-based therapy (page 19).
	One of ordinary skill in the art would have been motivated to apply Moyo’s method of prior treatment of head and neck cancer patients with platinum-based therapy to Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Moyo and Vincent concern measuring levels of biomarker mRNA levels` to predict responsiveness to anti-ErbB3 antibodies.  Furthermore, both Moyo and Vinvent disclose using HRG levels to predict responsiveness to anti-ErbB3 antibodies (paragraph 47, 101). It would have been prima facie obvious to combine Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high with Moyo’s method of treatment head and neck cancer patients with anti-ErbB3 antibodies to have a method of treating a human subject harboring a head and neck  tumor comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with a head and neck cancer, wherein the head and neck cancer has progressed on at least one prior systemic therapy.


Claims 54, 59, 61-63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent  et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of Li et al Discov Med, 16:79-92, Sept 2013, cited previously). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising patritumab to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.
Vincent has been disclosed supra.
	Vincent does not specifically disclose that the anti-HER3 antibody is patritumab.
Li disclose the treatment of head and neck carcinoma with U3-1287 (patritumab) (page 3, 4th paragraph to page 5, 3rd paragraph).
One of ordinary skill in the art would have been motivated to apply Li’s method of treatment of head and neck cancer patients with patritumab to Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both Li and Vincent concern treating head and neck cancer with anti-ErbB3 antibodies.  It would have been prima facie obvious to substitute Li’s anti-ErbB3 antibody, patritumab for Vincent’s anti-ErbB3 antibody to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising patritumab to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high.


Claims 54, 59, 61, 62 and 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al (WO2013/052745, published 11 April 2013, IDS, cited previously) in view of McClelland et al (US 2011/0236903, published 29 September 2011, cited previously). 
The claims are drawn to a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising an anti-HER3 antibody to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.
Vincent has been disclosed supra.
	Vincent does not specifically disclose that the HRG gene expression is assessed using an FDA-approved test.
McClelland disclose an RNA detection system using the FDA approved Luminex platform (paragraph 569). McClelland disclose that neuregulin was one of the listed cancer biomarkers (Table 36).
One of ordinary skill in the art would have been motivated to apply McClelland’s  FDA approved Luminex platform to Vincent’s method for treating a human subject harboring a head and neck tumor comprising assessing HRG gene expression at an mRNA level in a human subject diagnosed with a head and neck cancer and administering a treatment comprising an anti-HER3 antibody to a human subject whose HRG gene expression at an mRNA level is assessed as high because both McClelland and Vincent disclose measuring HRG gene expression in a cancer patient.   treating head and neck cancer with anti-ErbB3 antibodies.  It would have been prima facie obvious to substitute McClelland’s FDA approved Luminex platform for Vincent’s gene expression assay to have a method of treating a human subject harboring head and neck cancer comprising administering a treatment comprising anti-ErbB3 antibodies to a human subject diagnosed with head and neck cancer whose HRG gene expression at an mRNA level is assessed as high, wherein the HRG gene expression is assessed using an FDA-approved test.	



Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK HALVORSON/Primary Examiner, Art Unit 1642